    Case 4:19-cv-00180-ALM-KPJ Document 271 Filed 09/29/20 Page 1 of 1 PageID #: 6386




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

       EDWARD BUTOWSKY,                             §
                                                    §
                    Plaintiff,                      §
                                                    §
       v.                                           §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
       MICHAEL GOTTLIEB, et al.,                    §
                                                    §
                    Defendants.

                                              ORDER

            Pending before the Court is Defendants Vox Media, Inc. and Jane Coaston’s (“Vox

      Defendants”) Motion to Dismiss Third Amended Complaint Under Rule 12(b)(6) (the “Motion”)

      (Dkt. 223). On September 28, 2020, the District Court adopted the Magistrate Judge’s

.     recommendation that Vox Defendants’ Motion to Dismiss Third Amended Complaint for Lack

      of Personal Jurisdiction (Dkt. 221) be granted, and the District Court dismissed Vox

      Defendants from this suit. See Dkt. 270. Accordingly, Vox Defendants’ Motion (Dkt. 223) is

      hereby DENIED AS MOOT.

              So ORDERED and SIGNED this 29th day of September, 2020.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
